DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because “the system” (l. 1) lacks antecedent basis in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Additionally, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) and the corresponding structures is/are:
“data storage means” (claim 1, l. 3) – memory located on circuit board 20 (¶ [0045])
“device” (claim 1, l. 4) – water flow measuring device 10 (¶ [0036])
“communication component” (claim 7, l. 5) – portable communication device 78 or user mobile communication device 79 (¶ [0046])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) steps of correlating data with a maintenance need and providing data to a user, data relative to the need, which is a mental process. For example, a person performing the mental steps of contemplating the length of time a disposable water filter has been used, would be performing the claimed method. This judicial exception is not integrated into a practical application because although the claim includes the additional computer element of a data storage means, this is a generic computer element that does not add a meaningful limitation to the abstract idea. The addition of a data storage means to the mental process amounts to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of receiving, correlating, and providing data are well-understood, routine, and conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Similarly, claims 2-6 recite details of the steps recited in claim 1, which are merely details of the mental process. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bippus et al. (US 2017/0050130 A1).
Regarding claim 1, Bippus et al. disclose a method for maintaining a water dispensing system (10) comprising a) providing data storage means (memory of appliance control unit 16) adapted to receive data representative of water usage of said system (10), said data being generated by a device (means of determining flow amount; step 422, fig. 8) coupled with, or provided in, said system (10); b) correlating said data with a system maintenance need (a flow amount is correlated to a system maintenance need, such as filter replacement; step 424, fig. 8); and c) providing to a user of said system data relative to said maintenance need (the appliance may communicate with a user’s mobile computing device via a network of the need for filter replacement; ¶ [0037]).
Regarding claims 2-5, Bippus et al. discloses wherein the maintenance need comprises the required time of replacement of a disposable (the system allows the refrigerator to communicate with the user when the filter is nearing or at the end of its useful life; ¶ [0037]); wherein the maintenance need comprises data adapted to allow the user to select a disposable adapted to the user's specific needs (a notification of a filter at the end of its useful life allows a user to select a new filter adapted to their needs; ¶ [0037]); further comprising providing the user with a connection (via remote server) to a supplier of disposables through which a specific disposable selected according to the user's specific maintenance needs can be obtained (the user may communicate with the remote server to reorder a replacement filter and track shipment of replacement filters; ¶ [0038]); wherein providing to a user of the system data relative to said maintenance need includes alerting the user of a potential malfunctioning (at least a notification of a filter being at the end of its useful life is alerting the user to a potential malfunctioning of the filter; ¶ [0037]).
Regarding claim 7, Bippus et al. disclose the system for performing maintenance of water dispensing apparatus (10; fig. 1), comprising: (i) a water flow measuring device (water filter system 10 includes some means of measuring a flow amount to determine when filter 18 must be replaced; step S422, fig. 8); (ii) a server located on a network (the appliance may be connected to a remote server; ¶ [0037]); and (iii) a communication component suitable to transmit to and from a user (the appliance communicates with a user’s mobile computing device via the network; ¶ [0037]).
Regarding claims 8 and 9, Bippus et al. disclose wherein the network is the Internet (¶ [0037]); wherein the communication component includes a portable communication device (user’s mobile computing device; ¶ [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bippus et al. (US 2017/0050130 A1) in view of Guy (US 2013/0092242 A1).
Regarding claim 6, Bippus et al. discloses the invention as set forth above with regard to claims 1 and 5. 
Bippus et al. is silent on determining a leak.
However, it is well known in the art of flowmeters to detect leaks. Guy teaches a flowmeter (50) that determines a potential malfunctioning such as a leakage or a flooding of a system (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bippus et al. with the leakage determination of Guy to prevent damage from leaking fluid (Guy, ¶ [0005]).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bippus et al. (US 2017/0050130 A1) in view of Haeussler (US 5,115,684).
Regarding claims 10-12, Bippus et al. disclose the invention as set forth above with regard to claims 7-9, and further, the one or more communication components selected from Wi-Fi, Bluetooth and radio (the communication method may be Wi-Fi, Bluetooth or RFID; [0029]).
Bippus et al. are silent on the details of the water flow measuring device.
Haeussler teaches a water flow measuring device (fig. 1) that comprises: a) a main body (1) provided with a water flow sensor through which water can flow when demand therefor is made by a water supply apparatus (water flows through housing 1 when demand is made by a water supply apparatus); b) data collecting circuitry suitable to collect data generated by said water flow sensor (line 20 is connected to some circuitry to collect data generated by probe 17); wherein said water flow sensor is provided with a plugging element (6) coupled with a spring constricting element (11), which is suitable to block the flow of water therethrough when the water pressure at the inlet (2) of said sensor is smaller than the mechanical pressure applied by said spring constricting element (piston 6 is coupled with spring 11 and blocks flow of water when the pressure at inlet 2 is less than the mechanical pressure applied by spring 11; c. 3, ll. 41-49); wherein displacement of the plugging element (6) of the water flow measuring device determines the flow rate of water that passes through the sensor (the displacement of piston 6 determines the flow rate; c. 3, l. 60 – c. 4, l. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bippus et al. with the flow measuring device of Haeussler to provide an improved flowmeter exhibiting a linear relationship between flow rate and piston position regardless of flow rate (Haeussler, c. 1, ll. 28-36).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852